DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 17 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 1 and 17, line 15 “a leak resistant seal” should read “the leak resistant seal” since the preamble already has “an integrated leak resistant seal”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat 9371153 issued to Nouri et al. (hereinafter “Nouri”) in view of US Pat 6305844 issued to Bois (hereinafter “Bois”).
Regarding claim 1, Nouri teaches a shaped elastomeric container (claim 1, Fig 1) with an integrated leak resistant seal (claim 1, Fig 2, seal 110) and pressure shield (pressure shield assembly, see examiner annotated Nouri Figure 8, hereinafter “EAFN8”, uses 606 and 607 deeper cavity to “resist pressure from inside the container pressing against the seal”, col 9, lines 42-44), wherein the shaped elastomeric container comprises: 
an elastomer (claim 5, col 6, line 23 and col 7, line 22, said container comprises a more flexible elastomer); 
a top enclosure (Fig 2, 101) and a bottom enclosure (Fig 2, 102) comprising said elastomer, said top enclosure located on or above (Fig 4, 101 shown above 401) a center horizontal plane (claim 1, Fig 4, horizontal plane 401), 
said bottom enclosure located on or below (Fig 4, 102 shown below 401) said center horizontal plane, 
wherein said top enclosure and said bottom enclosure are configured to provide an inner volume (claim 1, Fig 2, inner volume of 101 and 102) of said shaped elastomeric container, and wherein 
each of said top enclosure and said bottom enclosure comprises: 
a front edge (Fig 2, front edges 110 and 210) configured to move to provide access to said inner volume (claim 1, “front edge configured to move to provide access to said inner volume”), 
a back edge opposite said front edge (claim 1, Fig 2, back edges 111 and 211 are opposite said front edges), a left edge (Fig 2, left edges 112 and 212), and a right edge opposite said left edge (Fig 2, right edges 113 and 213 are opposite said left edges); and 
said top enclosure is coupled to said bottom enclosure along portions of one or more of said back edge, said left edge, said right edge, and said front edge (Fig 1 shows coupling along portions of each edge); 
the leak resistant seal (seal 110) comprising 
said elastomer, and 
configured to open and close (claim 1, “a leak resistant seal configured to open and close said shaped elastomeric container”) said shaped elastomeric container (Fig 1), 
said leak resistant seal (seal 110) comprising: 
a bottom press-fit element (Fig 3, bottom press-fit element 232) proximal to said front edge of said bottom enclosure (Fig 3, 232 shown proximal to said edge 210); 
a top press-fit element (Fig 3, top press-fit element 231) proximal to said front edge of said top enclosure (Fig 3, 231 shown proximal to said edge 110); 
an upper surface of said bottom press-fit element (Fig 5, an upper surface of 232) corresponds with a lower surface of said top press-fit element (claim 1, Fig 5, 232 “corresponds with a lower surface of said top press-fit element”, shown by shared contact boundary line 501), such that said upper surface and said lower surface are in contact at a boundary (Fig 5, 501) when said shaped elastomeric container is closed (Fig 8 shows when closed); 
an average thickness (claim 1) of said bottom press-fit element across said boundary is at least 0.25 cm (claim 1); an average thickness of said top press-fit element across said boundary is at least 0.25 cm (claim 1); 
wherein said leak resistant seal is integrated into said shaped elastomeric container (Fig 1 shows said seal 110 integrated into said container Fig 1), 
wherein said bottom press-fit element is located opposite to said top press-fit element (Fig 5 shows opposite), wherein 
one or both of said bottom press-fit element and said top press-fit element (examiner chooses “or bottom press-fit element”) comprise 
a vertical protrusion (claim 1, Fig 6, vertical protrusion 601) with one or more vertically offset ridges extending horizontally from said vertical protrusion (examiner chooses “or more”; claim 1, Fig 6, horizontal ridges 602 and 603), wherein said one or more vertically offset ridges on one or both of said bottom press-fit element and said top press-fit element lock into place into corresponding indentations on the opposite of one or more of said bottom press-fit element and said top press-fit element (claim 1, Fig 8 shows 232 locking into corresponding indentations of 231), wherein said top press-fit element and said bottom press-fit element mate together to seal said shaped elastomeric container (Fig 8 shows mate forming a portion of seal 110, thus sealing), 

But does not explicitly teach a top and bottom pressure shield of a particular integrated shape and thickness, extending from the leftmost from a viewer perspective of the pressure shield assembly into the inner volume.
Bois, however, teaches a similar elastomeric container (see examiner annotated Bois Figures 7 and 18, hereinafter “EAFB7” and “EAFB18”, col 15, lines 8-11, seal 100 is elastomer, col 5, line 37, bag walls 16 and 18 is polyolefin which is elastomeric; walls shown as two separate films in Figure 18) with an integrated leak resistant seal (Fig 7, seal 100) and pressure shield (Figures 7 and 18 & EAFB7 and EAFB18, 104 with 106 of 100), wherein said shield further comprises:
a bottom pressure shield (EAFB7, 106) disposed between said bottom press-fit element and said inner volume (EAFB7 shows between), said bottom pressure shield comprising a bottom pressure shield top surface (EAFB18); a bottom pressure shield inner surface facing said inner volume (EAFB18); 
a top pressure shield (EAFB7, 104) disposed between said top press-fit element and said inner volume (EAFB7 shows between), said top pressure shield comprising a top pressure shield bottom surface (EAFB18); a top pressure shield inner surface facing said inner volume (EAFB18); wherein 
said bottom pressure shield top surface and said top pressure shield bottom surface are in contact when said shaped elastomeric container is closed (EAFB7 and EAFB18); 
said bottom pressure shield inner surface and said top pressure shield inner surface are substantially flat (EAFB18 shows substantially flat), and substantially perpendicular to said center horizontal plane (EAFB18 shows substantially perpendicular) when said shaped elastomeric container is closed (EAFB18 shows when closed); 
an average thickness of said bottom pressure shield is at least 0.15 cm (col 5, line 5, total width l6 of walls 16 and 18 ranges 0.05 mm to 2.5 mm (i.e. l6 is up to 0.25 cm), Fig 1; EAFB7 and EAFB18, wherein the units show at least an average thickness of 0.15 cm because two units is equivalent to width l6); and an average thickness of said top pressure shield is at least 0.15 cm (same analysis); 
said top pressure shield and said bottom pressure shield contact one another but do not lock with one another (EAFB7 and EAFB18).

The purpose of a top and bottom shield of particular thickness is to “leakproof” the seal (col 15, para 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure shield of Nouri with an extended top and bottom pressure shield as taught by Bois in order to advantageously achieve a “leakproof” effect which provides a complete barrier to inside-out leakage or outside-in penetration (col 15, para 4) of small amounts of liquid within or spoons, forks, baby fingers, adult fingers without, by beneficially using the shape of the seal to enhance sealing of the closure strips.


    PNG
    media_image1.png
    558
    897
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    708
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    489
    652
    media_image3.png
    Greyscale


Regarding claim 17, Nouri teaches a shaped elastomeric container with an integrated leak resistant seal and pressure shield container (claim 1, Fig 1) with an integrated leak resistant seal (claim 1 and 12, Fig 2, seal 110) and pressure shield (pressure shield assembly, see examiner annotated Nouri Figure 8, hereinafter “EAFN8”, uses 606 and 607 deeper cavity to “resist pressure from inside the container pressing against the seal”, col 9, lines 42-44), wherein the shaped elastomeric container comprises: 
an elastomer (claim 5, col 6, line 23 and col 7, line 22, said container comprises a more flexible elastomer); 
a top enclosure (Fig 2, 101) and a bottom enclosure (Fig 2, 102) comprising said elastomer, said top enclosure located on or above (Fig 4, 101 shown above 401) a center horizontal plane (claim 1, Fig 4, horizontal plane 401), 
said bottom enclosure located on or below (Fig 4, 102 shown below 401) said center horizontal plane, 
wherein said top enclosure and said bottom enclosure are configured to provide an inner volume (claim 1, Fig 2, inner volume of 101 and 102) of said shaped elastomeric container, and wherein 
each of said top enclosure and said bottom enclosure comprises: 
a front edge (Fig 2, front edges 110 and 210) configured to move to provide access to said inner volume (claim 1, “front edge configured to move to provide access to said inner volume”), 
a back edge opposite said front edge (claim 1, Fig 2, back edges 111 and 211 are opposite said front edges), a left edge (Fig 2, left edges 112 and 212), and a right edge opposite said left edge (Fig 2, right edges 113 and 213 are opposite said left edges); 
said top enclosure is coupled to said bottom enclosure along portions of one or more of said back edge, said left edge, said right edge, and said front edge (Fig 1 shows coupling along portions of each edge); 
the leak resistant seal (seal 110) comprising 
said elastomer, and 
configured to open and close (claim 1, “a leak resistant seal configured to open and close said shaped elastomeric container”) said shaped elastomeric container (Fig 1), 
said leak resistant seal (seal 110) comprising: 
a bottom press-fit element (Fig 3, bottom press-fit element 232) proximal to said front edge of said bottom enclosure (Fig 3, 232 shown proximal to said edge 210); 
a top press-fit element (Fig 3, top press-fit element 231) proximal to said front edge of said top enclosure (Fig 3, 231 shown proximal to said edge 110); 
an upper surface of said bottom press-fit element (Fig 5, an upper surface of 232) corresponds with a lower surface of said top press-fit element (claim 1, Fig 5, 232 “corresponds with a lower surface of said top press-fit element”, shown by shared contact boundary line 501), such that said upper surface and said lower surface are in contact at a boundary (Fig 5, 501) when said shaped elastomeric container is closed (Fig 8 shows when closed); 
a cross-sectional profile (Fig 5 or 8) of said boundary (501) in a plane perpendicular to said front edge comprises (claim 12) a winding path (Fig 8 shows the profile of 501 to be a winding path) wherein said winding path comprises four points (claim 12) at which a normal vector to said winding path is respectively in four directions (col 4, lines 59-65, “the normal vectors to the boundary surface may point approximately in these four directions, but may point somewhere in all four quadrants of the vertical plane perpendicular to the back-to-front axis of the container”, claim 13) comprising an up direction, a down direction, a front direction, and a back direction (claim 12); and, a length of said winding path (Fig 11, 1103) is at least two times (Fig 11, length 1103 is 17.5 mm which is at least two times length 1101 of 7.0 mm) a horizontal distance between a start of said winding path and an end of said winding path measured on an axis (Fig 11, 1101) from back to front (claim 12), 
wherein said leak resistant seal is integrated into said shaped elastomeric container (Fig 1 shows said seal 110 integrated into said container Fig 1), 
wherein said bottom press-fit element is located opposite to said top press-fit element (Fig 5 shows opposite), wherein 
one or both of said bottom press-fit element and said top press-fit element (examiner chooses “or bottom press-fit element”) comprise 
a vertical protrusion (claim 1, Fig 6, vertical protrusion 601) with one or more vertically offset ridges extending horizontally from said vertical protrusion (examiner chooses “or more”; claim 1, Fig 6, horizontal ridges 602 and 603), wherein said one or more vertically offset ridges on one or both of said bottom press-fit element and said top press-fit element lock into place into corresponding indentations on the opposite of one or more of said bottom press-fit element and said top press-fit element (claim 1, Fig 8 shows 232 locking into corresponding indentations of 231), wherein said top press-fit element and said bottom press-fit element mate together to seal said shaped elastomeric container (Fig 8 shows mate forming a portion of seal 110, thus sealing; claim 12),

But does not explicitly teach a top and bottom pressure shield of a particular integrated shape and thickness, extending from the leftmost from a viewer perspective of the pressure shield assembly into the inner volume.
Bois, however, teaches a similar elastomeric container (see examiner annotated Bois Figures 7 and 18, hereinafter “EAFB7” and “EAFB18”, col 15, lines 8-11, seal 100 is elastomer, col 5, line 37, bag walls 16 and 18 is polyolefin which is elastomeric; walls shown as two separate films in Figure 18) with an integrated leak resistant seal (Fig 7, seal 100) and pressure shield (Figures 7 and 18 & EAFB7 and EAFB18, 104 with 106 of 100), wherein said shield further comprises:
a bottom pressure shield (EAFB7, 106) disposed between said bottom press-fit element and said inner volume (EAFB7 shows between), said bottom pressure shield comprising a bottom pressure shield top surface (EAFB18); a bottom pressure shield inner surface facing said inner volume (EAFB18); 
a top pressure shield (EAFB7, 104) disposed between said top press-fit element and said inner volume (EAFB7 shows between), said top pressure shield comprising a top pressure shield bottom surface (EAFB18); a top pressure shield inner surface facing said inner volume (EAFB18); wherein 
said bottom pressure shield top surface and said top pressure shield bottom surface are in contact when said shaped elastomeric container is closed (EAFB7 and EAFB18); 
said bottom pressure shield inner surface and said top pressure shield inner surface are substantially flat (EAFB18 shows substantially flat), and substantially perpendicular to said center horizontal plane (EAFB18 shows substantially perpendicular) when said shaped elastomeric container is closed (EAFB18 shows when closed); 
an average thickness of said bottom pressure shield is at least 0.15 cm (col 5, line 5, total width l6 of walls 16 and 18 ranges 0.05 mm to 2.5 mm (i.e. l6 is up to 0.25 cm), Fig 1; EAFB7 and EAFB18, wherein the units show at least an average thickness of 0.15 cm because two units is equivalent to width l6); and an average thickness of said top pressure shield is at least 0.15 cm (same analysis); 
said top pressure shield and said bottom pressure shield contact one another but do not lock with one another (EAFB7 and EAFB18).

The purpose of a top and bottom shield of particular thickness is to “leakproof” the seal (col 15, para 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure shield of Nouri with an extended top and bottom pressure shield as taught by Bois in order to advantageously achieve a “leakproof” effect which provides a complete barrier to inside-out leakage or outside-in penetration (col 15, para 4) of small amounts of liquid within or spoons, forks, baby fingers, adult fingers without, by beneficially using the shape of the seal to enhance sealing of the closure strips.

Regarding claims 2 and 27 (similar limitations, different dependency), Nouri/Bois already teaches said shaped elastomeric container (Nouri, Fig 1) comprises
an average enclosure thickness (Bois, width l6) comprising 
an average thickness of said top enclosure and said bottom enclosure not including said leak resistant seal (Bois, EAFB7, one unit); 
said average enclosure thickness is at least 0.05 cm (Bois, see analysis above; EAFB7 shows 16 and 18 are at least 0.05 cm in average thickness); 
said average thickness of said bottom pressure shield (Bois, EAFB7, 106) is at least 2.5 times said average enclosure thickness (Bois, see analysis above; EAFB7 shows at least 2.5 units); and, 
said average thickness of said top pressure shield (Bois, EAFB7, 104) is at least 2.5 times said average enclosure thickness (Bois, see analysis above; EAFB7 shows at least 2.5 units).

Regarding claims 3 and 28 (similar limitations, different dependency), Nouri/Bois already teaches said bottom pressure shield (Bois, EAFB18, 106) comprises a substantially wedge-shaped strip of (EAFB18, a right triangle cross-section shows a substantially wedge-shaped strip of 106 to be substantially a right triangle; evidenced by - col 10, lines 7-13, Fig 18 has 104 and 106 orthogonal to 1040 and 1060 which are parallel to 16 and 18) said elastomer (col 15, lines 6-11, leak proof seal 100 is made of elastomer (i.e. 104 and 106)), wherein 
a cross-section of said bottom pressure shield along a plane perpendicular to said center horizontal plane and perpendicular to said front edge of said bottom enclosure is substantially a right triangle (EAFB18, the right triangle cross-section is shown being perpendicular to the horizontal plane) having 
a horizontal bottom leg along said top surface of said bottom pressure shield (EAFB18, bot top surface is a horizontal leg of the right triangle; wherein “bot” is shorthand for “bottom”), and a vertical bottom leg perpendicular to said horizontal bottom leg along said bottom pressure shield inner surface (EAFB18, bot inner surface is a vertical leg of the right triangle); and; 
said top pressure shield (EAFB18, 104) comprises a substantially wedge-shaped strip (EAFB18, a right triangle cross-section shows a substantially wedge-shaped strip of 106 to be substantially a right triangle) of said elastomer, wherein 
a cross-section of said top pressure shield along a plane perpendicular to said center horizontal plane and perpendicular to said front edge of said top enclosure is substantially a right triangle (EAFB18, the right triangle cross-section is shown being perpendicular to the horizontal plane) having 
a horizontal top leg along said bottom surface of said top pressure shield (EAFB18, top bot surface is a horizontal leg of the right triangle), and a vertical top leg perpendicular to said horizontal top leg along said top pressure shield inner surface (EAFB18, top inner surface is a vertical leg of the right triangle).

Regarding claims 4 and 29 (similar limitations, different dependency), Nouri/Bois already teaches said horizontal bottom leg (Bois, EAFB18, bot top surface horizontal leg) and said horizontal top leg (EAFB18, top bot surface horizontal leg) are less than or equal to 0.5 cm in length (see analysis above; EAFB18 shows the horizontal legs to be at least 0.15 cm is less than 0.5 cm); 
said vertical bottom leg (EAFB18, bot inner surface vertical leg) and said vertical top leg (EAFB18, top inner surface vertical leg) are less than or equal to 1.5 cm in length (see analysis above; EAFB18 shows the vertical legs to be about three units long (i.e. at least about 0.375 cm and less than 0.75 cm)).

Regarding claim 5, Nouri further teaches said leak resistant seal (Fig 1, 110) is configured as a handle (claim 2) configured to hold said shaped elastomeric container (claim 2).

Regarding claim 6, Nouri further teaches a width of said front edge (Fig 2, front edges 110 and 210), measured from (claim 3) said left edge (112 and 212) to said right edge (113 and 213), is greater than a width of (claim 3) said back edge (111 and 211), measured from said left edge to said right edge.

Regarding claim 7, Nouri further teaches one or both of (claim 4) said bottom press-fit element (Fig 3, 232) and said top press-fit element (Fig 3, 231) further comprise at least one male or at least one female element (claim 4; examiner notes both press-fits have both male and female elements in Figure 5) or wherein said one or more vertically offset ridges comprise a plurality of vertically offset ridges extending horizontally from (Fig 6, horizontal ridges 602 and 603 are vertically offset from one another) said vertical protrusion (claim 4; examiner notes one or more vertically offset ridges extending horizontally from vertical protrusion 601 in Figures 5 and 6).

Regarding claims 8 and 19 (similar limitations, different dependency), Nouri further teaches said elastomer is silicone (claim 5).

Regarding claims 9 and 20 (similar limitations, different dependency), Nouri/Bois does not explicitly teach that said elastomer comprises a hardness of between 40 and 90 on a Shore A durometer scale.

Nouri/Bois discloses the claimed invention with functioning geometry except for a particular elastomer hardness range.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the hardness range to cover an entirety of the claimed range of Shore A 40 to 90, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claims 10 and 21 (similar limitations, different dependency), Nouri/Bois does not explicitly teach that said elastomer comprises a hardness of between 70 and 80 on a Shore A durometer scale.

Nouri/Bois discloses the claimed invention with functioning geometry except for a particular elastomer hardness range.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the hardness range to cover an entirety of the claimed range of Shore A 70 to 80, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 11, Nouri further teaches a height (Fig 6, vertical arrowheads) of said vertical protrusion (Fig 6, 601) is at least 0.2 cm (claim 6) and a width measured back to front (Fig 6, horizontal arrowheads) of one of said one or more vertically offset ridges is at least 0.1 cm (claim 6).

Regarding claims 12 and 22, Nouri further teaches said upper surface (Fig 3, upper surface of 232 that corresponds with a lower surface of 231, Fig 5) of said bottom press-fit element (Fig 3, 232) comprises one or more cavities (Fig 6, cavities 606 and 607; claim 7) that extend below said center horizontal plane (Fig 6 cavities shown below 401; claim 7) and one or more protrusions that extend above said center horizontal plane (Fig 6, 601, 602, 603 protrude above 401; claim 7).

Regarding claims 13 and 24 (similar limitations, different dependency), Nouri further teaches said top press-fit element (Fig 3, 231) and said bottom press-fit element (Fig 3, 232) extend to portions of said left edge or said right edge or both said left edge and said right edge (Fig 2 shows 231 and 232 extend into portions of left and right edges; claim 8).

Regarding claim 14, Nouri further teaches a top flap extending forward (Fig 12, top flap 1210 extends forward from 231) from said top press-fit element (claim 9), and a bottom flap extending forward (Fig 12, bottom flap 1211 extends forward from 232) from said bottom press-fit element (claim 9), wherein said top flap or said bottom flap or both (claim 9) said top flap and said bottom flap extend forward (Fig 12, 1210 and 1211 extend forward of 210 and 110) of said front edge (claim 9).

Regarding claim 15, Nouri further teaches said top flap (Fig 12, 1210) extends further forward than said bottom flap (claim 10), or said bottom flap (Fig 12, 1211) extends further forward than said top flap (claim 10).

Regarding claims 16 and 26 (similar limitations, different dependency), Nouri further teaches one or both of said bottom press-fit element (Fig 3, 232) and said top press-fit element (Fig 3, 231) further comprise (claim 11): 
a back vertical cavity (Fig 8, cavity 607 of vertical depth 801) located between said vertical protrusion (Fig 8, 601) and a back of said boundary (claim 11); and a front vertical cavity (Fig 8, cavity 606 of vertical depth 802) located between said vertical protrusion and a front of said boundary (claim 11); wherein a vertical depth of said back vertical cavity is greater than a vertical depth of said front vertical cavity (Fig 8 shows 801 greater than 802; claim 11).

Regarding claim 18, Nouri already teaches said winding path (Fig 8, profile of boundary 501, Fig 5) comprises: 
three or more points on different segments of said winding path at which the normal vector to said winding path is in the up direction (col 4, lines 59-65, claim 13); 
three or more points on different segments of said winding path at which the normal vector to said winding path is in the down direction (col 4, lines 59-65, claim 13); 
three or more points on different segments of said winding path at which the normal vector to said winding path is in the front direction (col 4, lines 59-65, claim 13); 
three or more points on different segments of said winding path at which the normal vector to said winding path is in the back direction (col 4, lines 59-65, claim 13).

Regarding claim 25, Nouri further teaches a top flap extending forward (Fig 12, top flap 1210 extends forward from 231) from said top press-fit element (claim 9), and a bottom flap extending forward (Fig 12, bottom flap 1211 extends forward from 232) from said bottom press-fit element (claim 9), wherein said top flap or said bottom flap or both (claim 9) said top flap and said bottom flap extend forward (Fig 12, 1210 and 1211 extend forward of 210 and 110) of said front edge (claim 9), wherein said top flap (Fig 12, 1210) extends further forward than said bottom flap (claim 10), or said bottom flap (Fig 12, 1211) extends further forward than said top flap (claim 10).

Regarding claim 30, Nouri teaches a shaped elastomeric container (claim 1, Fig 1) with an integrated leak resistant seal (claim 1, Fig 2, seal 110) and pressure shield (pressure shield assembly, see examiner annotated Nouri Figure 8, hereinafter “EAFN8”, uses 606 and 607 deeper cavity to “resist pressure from inside the container pressing against the seal”, col 9, lines 42-44), wherein the shaped elastomeric container comprises: 
an elastomer (claim 5, col 6, line 23 and col 7, line 22, said container comprises a more flexible elastomer); 
a top enclosure (Fig 2, 101) and a bottom enclosure (Fig 2, 102) comprising said elastomer, said top enclosure located on or above (Fig 4, 101 shown above 401) a center horizontal plane (claim 1, Fig 4, horizontal plane 401), 
said bottom enclosure located on or below (Fig 4, 102 shown below 401) said center horizontal plane, 
wherein said top enclosure and said bottom enclosure are configured to provide an inner volume (claim 1, Fig 2, inner volume of 101 and 102) of said shaped elastomeric container, and wherein 
each of said top enclosure and said bottom enclosure comprises: 
a front edge (Fig 2, front edges 110 and 210) configured to move to provide access to said inner volume (claim 1, “front edge configured to move to provide access to said inner volume”), 
a back edge opposite said front edge (claim 1, Fig 2, back edges 111 and 211 are opposite said front edges), a left edge (Fig 2, left edges 112 and 212), and a right edge opposite said left edge (Fig 2, right edges 113 and 213 are opposite said left edges);  
said top enclosure is coupled to said bottom enclosure along portions of one or more of said back edge, said left edge, said right edge, and said front edge (Fig 1 shows coupling along portions of each edge); 
a width of said front edge (Fig 2, front edges 110 and 210), measured from (claim 3) said left edge (112 and 212) to said right edge (113 and 213), is greater than a width of (claim 3) said back edge (111 and 211), measured from said left edge to said right edge;
the leak resistant seal (seal 110) comprising 
said elastomer, and 
configured to open and close (claim 1, “a leak resistant seal configured to open and close said shaped elastomeric container”) said shaped elastomeric container (Fig 1), 
said leak resistant seal (seal 110) comprising: 
a bottom press-fit element (Fig 3, bottom press-fit element 232) proximal to said front edge of said bottom enclosure (Fig 3, 232 shown proximal to said edge 210); 
a top press-fit element (Fig 3, top press-fit element 231) proximal to said front edge of said top enclosure (Fig 3, 231 shown proximal to said edge 110); 
an upper surface of said bottom press-fit element (Fig 5, an upper surface of 232) corresponds with a lower surface of said top press-fit element (claim 1, Fig 5, 232 “corresponds with a lower surface of said top press-fit element”, shown by shared contact boundary line 501), such that said upper surface and said lower surface are in contact at a boundary (Fig 5, 501) when said shaped elastomeric container is closed (Fig 8 shows when closed); 
an average thickness (claim 1) of said bottom press-fit element across said boundary is at least 0.25 cm (claim 1); an average thickness of said top press-fit element across said boundary is at least 0.25 cm (claim 1); 
a cross-sectional profile (Fig 5 or 8) of said boundary (501) in a plane perpendicular to said front edge comprises (claim 12) a winding path (Fig 8 shows the profile of 501 to be a winding path) wherein said winding path comprises four points (claim 12) at which a normal vector to said winding path is respectively in four directions (col 4, lines 59-65, “the normal vectors to the boundary surface may point approximately in these four directions, but may point somewhere in all four quadrants of the vertical plane perpendicular to the back-to-front axis of the container”, claim 13) comprising an up direction, a down direction, a front direction, and a back direction (claim 12); and, a length of said winding path (Fig 11, 1103) is at least two times (Fig 11, length 1103 is 17.5 mm which is at least two times length 1101 of 7.0 mm) a horizontal distance between a start of said winding path and an end of said winding path measured on an axis (Fig 11, 1101) from back to front (claim 12); 
said upper surface (Fig 3, upper surface of 232 that corresponds with a lower surface of 231, Fig 5) of said bottom press-fit element (Fig 3, 232) comprises one or more cavities (Fig 6, cavities 606 and 607; claim 7) that extend below said center horizontal plane (Fig 6 cavities shown below 401; claim 7) and one or more protrusions that extend above said center horizontal plane (Fig 6, 601, 602, 603 protrude above 401; claim 7);
wherein said leak resistant seal is integrated into said shaped elastomeric container (Fig 1 shows said seal 110 integrated into said container Fig 1), 
wherein said bottom press-fit element is located opposite to said top press-fit element (Fig 5 shows opposite), 
one or both of said bottom press-fit element and said top press-fit element (examiner chooses “or bottom press-fit element”) comprise 
a vertical protrusion (claim 1, Fig 6, vertical protrusion 601) with a plurality of vertically offset ridges extending horizontally from said vertical protrusion (claim 1, Fig 6, horizontal ridges 602 and 603), wherein said plurality of vertically offset ridges on one or both of said bottom press-fit element and said top press-fit element lock into place into corresponding indentations on the opposite of one or more of said bottom press-fit element and said top press-fit element (claim 1, Fig 8 shows 232 locking into corresponding indentations of 231); 
a back vertical cavity (Fig 8, cavity 607 of vertical depth 801) located between said vertical protrusion (Fig 8, 601) and a back of said boundary (claim 11); and a front vertical cavity (Fig 8, cavity 606 of vertical depth 802) located between said vertical protrusion and a front of said boundary (claim 11); wherein a vertical depth of said back vertical cavity is greater than a vertical depth of said front vertical cavity (Fig 8 shows 801 greater than 802; claim 11).
wherein said top press-fit element and said bottom press-fit element mate together to seal said shaped elastomeric container (Fig 8 shows mate forming a portion of seal 110, thus sealing), 

But does not explicitly teach a top and bottom pressure shield of a particular integrated shape and thickness, extending from the leftmost from a viewer perspective of the pressure shield assembly into the inner volume.
Bois, however, teaches a similar elastomeric container (see examiner annotated Bois Figures 7 and 18, hereinafter “EAFB7” and “EAFB18”, col 15, lines 8-11, seal 100 is elastomer, col 5, line 37, bag walls 16 and 18 is polyolefin which is elastomeric; walls shown as two separate films in Figure 18) with an integrated leak resistant seal (Fig 7, seal 100) and pressure shield (Figures 7 and 18 & EAFB7 and EAFB18, 104 with 106 of 100), wherein said shield further comprises:
a bottom pressure shield (EAFB7, 106) disposed between said bottom press-fit element and said inner volume (EAFB7 shows between), said bottom pressure shield comprising a bottom pressure shield top surface (EAFB18); a bottom pressure shield inner surface facing said inner volume (EAFB18); 
a top pressure shield (EAFB7, 104) disposed between said top press-fit element and said inner volume (EAFB7 shows between), said top pressure shield comprising a top pressure shield bottom surface (EAFB18); a top pressure shield inner surface facing said inner volume (EAFB18); wherein 
said bottom pressure shield top surface and said top pressure shield bottom surface are in contact when said shaped elastomeric container is closed (EAFB7 and EAFB18); 
said bottom pressure shield inner surface and said top pressure shield inner surface are substantially flat (EAFB18 shows substantially flat), and substantially perpendicular to said center horizontal plane (EAFB18 shows substantially perpendicular) when said shaped elastomeric container is closed (EAFB18 shows when closed); 
an average thickness of said bottom pressure shield is at least 0.15 cm (col 5, line 5, total width l6 of walls 16 and 18 ranges 0.05 mm to 2.5 mm (i.e. l6 is up to 0.25 cm), Fig 1; EAFB7 and EAFB18, wherein the units show at least an average thickness of 0.15 cm because two units is equivalent to width l6); and an average thickness of said top pressure shield is at least 0.15 cm (same analysis); 
said top pressure shield and said bottom pressure shield contact one another but do not lock with one another (EAFB7 and EAFB18).

The purpose of a top and bottom shield of particular thickness is to “leakproof” the seal (col 15, para 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure shield of Nouri with an extended top and bottom pressure shield as taught by Bois in order to advantageously achieve a “leakproof” effect which provides a complete barrier to inside-out leakage or outside-in penetration (col 15, para 4) of small amounts of liquid within or spoons, forks, baby fingers, adult fingers without, by beneficially using the shape of the seal to enhance sealing of the closure strips.

Nouri/Bois does not explicitly teach that said elastomer comprises a hardness of between 40 and 90 on a Shore A durometer scale.

Nouri/Bois discloses the claimed invention with functioning geometry except for a particular elastomer hardness range.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the hardness range to cover an entirety of the claimed range of Shore A 40 to 90, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-30 of this application are patentably indistinct from claims 1-30, respectively, of Application No. 16/945,703. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claims 1-16 and 30 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17, respectively, of prior U.S. Patent No. US 11124330. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 4561108 - the average thickness A of the press fit element (26) ranges up to 0.100 inch (0.254 cm) and has two pressure shields (22 and 27) (Figs 3A, 10).
US 6609827 - similar to Bois 
US 7241046 - triangular wedge watertight seal shield (Figs 4, 5)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733      

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733